Citation Nr: 1224014	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-37 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbosacral strain with degenerative osteoarthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1969 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This matter was previously remanded by the Board in July 2008 for additional development.  In June 2011, the Board issued a decision denying the Veteran's claims for entitlement to increased ratings for anxiety neurosis with conversion features; chronic lumbosacral strain with degenerative osteoarthritis; and L4-5 radiculitis of the left lower extremity.  

Thereafter, the Veteran appealed the Board's denial of his claim for entitlement to an increased rating for chronic lumbosacral strain with degenerative arthritis to the United States Court of Appeals for Veterans Claims (Court).  He did not appeal the other two claims denied in the June 2011 Board decision.  In December 2011, the Court granted a Joint Motion to Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court remand found that while the Veteran was provided with VA examinations in July 2004 and April 2009, the Board did not properly address the sufficiency of the medical evidence, including whether the Veteran was entitled to additional compensation for functional loss pursuant to 38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, the Court found that the Board did not properly address the adequacy of the VA examinations.  The Court particularly noted that the July 2004 examination did not discuss the symptomatology associated with the reported flare-ups, and thus was not adequate for rating purposes.  Further, the April 2009 examination did not address weakness, fatigability, incoordination, or the possibility of flare-ups, thus rendering the examination inadequate.  

Because of the above noted inadequacies in the July 2004 and April 2009 VA examinations, and because the last VA examination was performed nearly three years ago, the Board finds another VA examination is warranted to determine the current severity of the disability on appeal.  See 38 U.S.C.A. § 5013A(d)(West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 212 (1991).  

The Court also found that the Board did not properly consider whether the Veteran reasonably raised a claim for TDIU based on his assertion that he had to retire from his job a the United States Postal Service due to his back disability.  

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.  

In this case it is unclear whether the Veteran wishes to assert a claim for TDIU, and if so, whether he asserts that he is unemployable solely due to his low back disability, or whether he asserts he is unemployable due to all of his service-connected disabilities.  The Board notes that the Veteran's representative, in his June 2012 Appellant's Brief, addressed the issue of entitlement to TDIU and appears to assert that such a claim has been raised.  Therefore, a claim of unemployability is set forth on the title page of this decision.

However, the Board notes that the Veteran has not been provided all the required notice in response to a TDIU claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The AMC/RO should provide the Veteran and his representative with all required notice in response to the apparent TDIU claim.  In addition, it should provide the Veteran with the appropriate form to claim entitlement to a TDIU and request him to complete and return it.  

If the Veteran completes and returns the appropriate form, the AMC/RO undertake any other development it determines to be warranted, including affording the Veteran an examination by an examiner with the appropriate expertise to determine the impact all of the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.

2. The AMC/RO should undertake appropriate development to obtain any outstanding records pertaining to the Veteran's low back disability during the period of this claim.  In addition, a copy of any pertinent evidence in Virtual VA, that is not contained in the claims file, should be associated with the claims file.

3. Then, the AMC/RO should arrange for the Veteran to be afforded a VA examination with an appropriate examiner for the purpose of ascertaining the current severity of his service-connected low back disability and all associated neurological impairment.  All evaluations, studies and tests deemed necessary should be accomplished.  

The AMC/RO should ensure that the examiner provides all information required for rating purposes, including tests of joint movement against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should also address the frequency and symptomatology present during any reported flare-ups of the low back disability.  

In addition, if possible, the examiner should state whether thelow  back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes

The examiner should also determine whether there is any neurological impairment due to the Veteran's service-connected low back disability.  If neurological impairment is found, the examiner should specifically identify the nerve or nerves that are affected by the Veteran's service-connected chronic lumbosacral strain, and discuss the severity of the impairment caused by the affected nerve(s).  In this regard, the examiner should state whether there is any paralysis of the affected nerve, and if so whether it is complete or incomplete, and whether such paralysis is mild, moderate or severe.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.

4. The AMC/RO should also undertake any other development it determines to be warranted. 

5. Then, the AMC/RO should adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


